feb zogg internal_revenue_service national_office technical_advice_memorandum acting area manager district_office uniform issue list op-e ote taxpayer's name taxpayer's address taxpayer's identification_number year s involved date of conference legend s a d v v o k e d u w o issues whether m continues to qualify as a membership_organization exempt under sec_501 of the internal_revenue_code and whether m a kind ordinarily carried on for profit within the meaning of sec_513 is engaging in a regular business of facts m was incorporated on date and was recognized as exempt from federal_income_tax as an organization described in sec_501 of the code stated purposes in its articles of incorporation include the promotion through educational cultural and charitable activities of understanding dialogue and bonds of friendship between the american people and the people of and to take other appropriate action in furtherance of such purposes m's articles also provide that m shall have three m' sec_23 2000zu0un06 any classes of members academic individual and corporate individual corporation or foundation having an interest in promoting understanding dialogue and friendship between the american people and the people of the membership fee will be established by the board_of directors and will be at such a level as to encourage a broad cross section of the interested public to become members provided a fourth category of membership organizations organizations n recognized as exempt under sec_501 and q another country whose purpose is to foster and promote commercial relationships between and among firms and businesspersons in that country and an independent nonprofit organization located in p recognized as exempt under sec_501 a later amendment to the articles is affiliated to three m states that it nonprofit in its application_for recognition of exemption m stated that it exists to provide a national focus of concern and resources to enhance relations between america and established with the participation of american friends of to bring people and organizations from both countries together through programs and activities that widen cooperation and strengthen the ties of friendship and understanding between the united_states and modern would focus on individual and institutional efforts which involve people from both countries and their organizations and that its efforts would include m stated that its activities m was organizing for better cooperation between the two cultures at the regional state and local levels in the united_states establishing cooperative exchanges between experts in the two societies in the scientific health and medical_care areas fostering cooperation between educational institutions in the united_states and to improve mutual understanding at all levels of education developing and sponsoring exchange programs in the visual and performing arts preparing and implementing programs involving people from both o and america from various fields that will address current social issues confronting both of the societies 24d - - developing a better understanding by people in both and america of the respective economic systems in order to improve the economic cooperation between the two countries preparing and disseminating information to the business communities that will improve the opportunities for trade and investment cooperation between o and the united_states exploring areas where benefits from technology exchanges can be derived to the mutual benefit of both and the united_states organizing exchange programs between o and the united_states that will foster a better mutual understanding of the similarities and differences in the two political systems and developing programs both exchange and educational that will seek to bridge the cultural differences between the two peoples to achieve better cooperation and understanding across a broad spectrum of areas m's primary activity is to provide the required these american a certifying agent for goods being exported from the certification of origin clearing document for shipment to american suppliers of goods and services suppliers export their goods and services to which requires the certifications and the consul general of o has designated m as united_states to organization in the united_states to certify commercial and legal documents related to transactions between the united_states and organizations are not recognized by the consulates of united_states commercial and legal documents provide for certain certification fees which provided over percent of m's total revenue for the year under examination and that documents certified by other m's regulations for the certification of is the only authorized m states that it in the o in reply to a request from the service for copies of promotional membership materials m submitted a copy of a directory first published in the year under examination and a brochure which it provides to each member and prospective members n business entities with commercial interests in is open on an annual fee basis to corporations and other the directory states that joint membership in m and as well a sec_33 other interested organizations institutions and individuals in its brochure which includes a membership application m states that it reflects a total_payment of certain portion of such payment will be automatically allocated towards that client's annual membership fee portion is equal to a full dues payment for all members except corporations is its policy that whenever a client's account a certain amount or more then a that law sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate ooards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit is an organization of the same general class as commerce or board_of trade directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons its activities should be a chamber of thus it sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it modifications less certain allowable deductions and sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption 33y sec_1_513-1 of the regulations provides that and it trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes the causal relationship is continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes is substantially related only if a substantial one the regulation revrul_73_411 c b in discussing the a shopping center merchants' association a community and it has been a chamber of commerce must be one whose efforts exempt status of under sec_501 of the code describes in detail the history of sec_501 and the types of organizations described therein in the case of a chamber of commerce or similar organization the common business_interest required by sec_1_501_c_6_-1 of the regulations is usually the general economic welfare of accepted that an organization seeking exemption under sec_501 are directed at promoting the common economic interests of all the commercial enterprises in associations or business_leagues under sec_501 are similar to chambers_of_commerce except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry stresses that sec_501 organizations are membership organizations and that the membership is voluntary and open generally to all businesses and professional persons in the business community the revenue_ruling also a given trade community trade as revrul_81_127 1981_1_cb_357 holds that the certification of export documents by a chamber of commerce exempt under sec_501 of the code under the circumstances described is not unrelated_trade_or_business within the meaning of sec_513 purpose is to promote the commercial financial industrial and civic interests of a particular community and its activities include the certification of the accuracy and authenticity of export documents certification of export documents is to provide an independent verification of the origin of exported goods and the the organization's primary the main purpose of the 33s the revenue_ruling notes that the organization only certifies documents representing goods of united_states origin certification of products to establish acceptable standards within an industry as a whole has been considered to be an appropriate activity within the meaning of sec_501 as described in revrul_70_187 1970_1_cb_131 revenue_ruling also states that the organization's certification of export documents stimulates international commerce by facilitating the export of goods and thus promotes and stimulates business conditions in the community generally thereby contributing importantly to the accomplishment of the organization's exempt functions therefore the activity is substantially related to the purpose constituting the basis for the organization's exemption the rationale is it the legislative_history of this based on the statutory construction of sec_501 a well established principle that section of the code c is intended to apply only to membership organizations which further the common business interests of their members and which are financed at least in part through membership dues statute and the rules of statutory construction applicable to that section of the code dealing with exempt_organizations provide that only membership organizations supported by membership dues or assessments are included in the term of the exemption under sec_501 which is not in fact membership supported lacks the most significant characteristic common to organizations for which exemption was provided under sec_501 as generally discussed in revrul_73_411 supra an organization which has demonstrated a pattern of non- membership support must necessarily fail a critical test of exemption under sec_501 thus an organization accordingly to be a membership_organization and to determine whether an organization meets the requisite meaningful membership support to be described as an organization within the meaning of sec_501 of the code any income derived by the organization from the performance of its exempt_function s or from substantially related activities is usually treated as membership income definition of membership support primarily supported by certification fees are automatically allocated to annual membership fees unrelated income is excluded from the as described above m a portion of which in the is same manner as the organization described in revrul_81_127 supra the certification fees are received from an activity that contributes importantly to the accomplishment of m's exempt functions relationship to the achievement of exempt purposes and is therefore considered to membership support thus the income has a substantial causal as provided under sec_513 of the code and sec_1_513-1 of the regulations income received from trade_or_business that is substantially related to the exempt purposes of the exempt_organization in question is not defined as unrelated_business_taxable_income activities as explained in rev ril supra meet the requirements under sec_513 of the code to be considered as substantially related to m's exercise of the function constituting the basis of its exemption m's certification conclusions m continues to qualify for exemption as a membership_organization under sec_501 of the code m is engaging in an activity that is related to its exempt purposes which is thus not considered to be a regular business of a kind ordinarily carried on for profit within the meaning of sec_513 a copy of this technical_advice_memorandum is to be given of the code provides that it may not sec_6110 to m be used or cited by others as precedent end -
